Case 1:17-cv-00116-IMK-JPM Document 142-3 Filed 10/12/18 Page 1 of 3 PageID #: 1597




                          EXHIBIT C
Case 1:17-cv-00116-IMK-JPM Document 142-3 Filed 10/12/18 Page 2 of 3 PageID #: 1598




            Biogen International GmbH, et al. v. Amneal Pharmaceuticals LLC et al.,




                  id.
Case 1:17-cv-00116-IMK-JPM Document 142-3 Filed 10/12/18 Page 3 of 3 PageID #: 1599




                                                                             See
e.g




                                                                           see e.g.,
